PER CURIAM.
On this appeal from convictions after a jury trial for sexual battery upon a person under age twelve and related offenses, we find no error as to either of the two issues presented. First, the testimony of the physician who examined the victim concerning her narration of pertinent events was properly admissible under both section 90.803(4), Florida Statutes (1999), State v. Ochoa, 576 So.2d 854 (Fla. 3d DCA 1991), Begley v. State, 483 So.2d 70 (Fla. 4th DCA 1986), and section 90.801(2)(b), Florida Statutes (1999). State v. Jones, 625 So.2d 821 (Fla.1993). Second, the now-challenged portions of the prosecutor’s final argument were in appropriate rebuttal to the argument of defense counsel, and were therefore not even improper, see Jackson v. State, 703 So.2d 515 (Fla. 3d DCA 1997), much less, as is required for reversal when, as here, the argument is not objected to below, fundamentally erroneous. See Hill v. State, 700 So.2d 449 (Fla. 3d DCA 1997). Moreover, in the light of the entire record, both incidents were harmless beyond a reasonable doubt. Goodwin v. State, 751 So.2d 537 (Fla.1999).
Affirmed.